DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to application filed on 06/08/2021. Claims 1-20 are pending examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
              Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention because “the speed limit” of the claim 1, line 8 is lacking sufficient antecedent basis in the claim.
              Claim 6 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention because “the area information” is lacking sufficient antecedent basis in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,10 are rejected under 35 U.S.C. 103 as being unpatentable over (DESCHAMPS; Publication No WO2020249891 A1) in view of (KOYAMA; Publication No US 20180247532) .
As per claim 1, DESCHAMPS discloses an apparatus for assisting driving of a host vehicle, the apparatus comprising: 
a camera mounted to the host vehicle and having a field of view in front of the host vehicle, the camera configured to acquire image data (on-board front camera 18 in page 3); and 
a controller including a processor configured to process the image data (computer 10 in page 3,Ln 16-19), and configured to: 
receive a map on which the host vehicle travels from a server, compare a speed limit included in the map with a speed limit included in the image data (cartographic/map data from a navigation system in abstract& page 3, Ln 43-47), and 
DESCHAMPS do not explicitly discloses control a display of the host vehicle so as to display the speed limit based on the image data.  
However, KOYAMA teaches in Abstract displaying information on a speed limit by display device (8), information on a speed limit indicated by the speed limit sign.
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine DESCHAMPS and KOYAMA by incorporating the teaching of KOYAMA into the method of DESCHAMPS .
One skilled in the art would be motivated to modify DESCHAMPS and KOYAMA as described above in order to display a proper speed limit even when a subject vehicle enters a road with a different speed limit and a sign indicating the speed limit for the entered road is not recognized .
As per claim 2, DESCHAMPS and KOYAMA disclose the apparatus of claim 1, wherein the controller is configured to update a speed limit of a road on the map and display the speed limit on the map (KOYAMA [024,0044]).
As per claim 10,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 2 as stated above.

  Claims 3-4,11-12 are rejected under 35 U.S.C. 103 as being unpatentable over (DESCHAMPS; Publication No WO2020249891 A1) in view of (KOYAMA; Publication No US 20180247532) in view of (Oh; Publication No US 20170010117)  .
As per claim 3, DESCHAMPS and KOYAMA do not explicitly disclose the controller is configured to determine whether a traveling section is a construction section and change the displayed speed limit based on the determination result.  
However, Oh teaches the controller is configured to determine whether a traveling section is a construction section and change the displayed speed limit based on the determination result [0074] .
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine DESCHAMPS and KOYAMA and Oh by incorporating the teaching of Oh into the method of DESCHAMPS and KOYAMA .
One skilled in the art would be motivated to modify DESCHAMPS and KOYAMA and Oh as described above in order to for driver of the vehicle to recognize the limiting speed for the road, on which this vehicle is running, by looking at the display means for road sign image .
As per claim 4, DESCHAMPS, KOYAMA and Oh discloses the apparatus of claim 1, wherein the controller is configured to change the displayed speed limit based on a change in speed of a surrounding vehicle (Oh ,Fig.8,11&[0082-0084]).  
As per claim 11,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 3 as stated above.
As per claim 12,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 4 as stated above.

 Claims 7-9,15-16 are rejected under 35 U.S.C. 103 as being unpatentable over (DESCHAMPS; Publication No WO2020249891 A1) in view of (KOYAMA; Publication No US 20180247532) in view of (Humphrey; Patent No US 6462675)  .
As per claim 7, DESCHAMPS and KOYAMA do not explicitly disclose wherein in response to determining that the host vehicle is traveling in excess of the speed limit, the controller is configured to control an audio apparatus provided in the host vehicle to warn a user.  
However, Humphrey teaches wherein in response to determining that the host vehicle is traveling in excess of the speed limit, the controller is configured to control an audio apparatus provided in the host vehicle to warn a user (see Fig. 3&col.6,Ln12-16) .
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine DESCHAMPS and KOYAMA and Humphrey by incorporating the teaching of Humphrey into the method of DESCHAMPS and KOYAMA .
One skilled in the art would be motivated to modify DESCHAMPS and KOYAMA and Humphrey as described above in order to aid drivers with information about changing speed limits .
As per claim 8, DESCHAMPS, KOYAMA and Humphrey discloses the apparatus of claim 1, wherein the controller is configured to control a travelling apparatus so that the host vehicle travels at a speed less than the speed limit (Humphrey ,steps 82,84 in Fig. 3).  
As per claim 9,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
As per claim 15,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 7 as stated above.
As per claim 16,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 8 as stated above.
 Claims 5-6,13-14 are rejected under 35 U.S.C. 103 as being unpatentable over (DESCHAMPS; Publication No WO2020249891 A1) in view of (KOYAMA; Publication No US 20180247532) in view of (Bergan; Publication No US 20040075582)  .

As per claim 5, DESCHAMPS and KOYAMA do not explicitly disclose the controlling of a display of the host 25vehicle to display the speed limit based on the image data includes displaying an area code and a changed speed limit on the map, based on area information on which the host vehicle travels.  
However, Bergan teaches the controlling of a display of the host 25vehicle to display the speed limit based on the image data includes displaying an area code and a changed speed limit on the map, based on area information on which the host vehicle travels (Fig. 2&[0007]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine DESCHAMPS and KOYAMA and Bergan by incorporating the teaching of Bergan into the method of DESCHAMPS and KOYAMA .
One skilled in the art would be motivated to modify DESCHAMPS and KOYAMA and Bergan as described above in order to assist Commercial Drivers by relaying and confirming speed limit information vital to highway safety.
As per claim 6, DESCHAMPS, KOYAMA and Bergan disclose the method of claim 5, further comprising: storing the area information, wherein the controlling of a display of the host vehicle to display the speed limit based on the image data includes storing traffic regulations of an area in the memory and displaying the stored traffic regulations (Bergan ,Fig. 2&[0007]).  
As per claim 13,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 5 as stated above.
As per claim 14,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 6 as stated above.

Allowable Subject Matter

Claims [17-20] would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687